UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2010 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its Charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 27, 2010, Ramco-Gershenson Properties Trust (the “Company”) issued a press release with respect to its results of operations and financial condition for the three months ended March 31, 2010.A copy of the April 27, 2010 press release is filed herewith as Exhibit 99.1 and is hereby incorporated by reference. A copy of the Company’s Quarterly Financial and Operating Supplement (“Quarterly Supplement”) for the three months ended March 31, 2010, which is referenced in the press release and available on its website at www.rgpt.com, is attached hereto as Exhibit 99.2 and is hereby incorporated by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits. Press release, dated April 27, 2010, entitled “Ramco-Gershenson PropertiesTrust Reports Financial Results for the First Quarter, Provides Revised 2uidance.” Ramco-Gershenson Properties Trust Quarterly Supplement for the three months ended March 31, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:April 28, 2010 By: /s/ Gregory Andrews Gregory Andrews Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press release, dated April 27, 2010, entitled “Ramco-Gershenson Properties Trust Reports Financial Results for the First Quarter, Provides Revised 2uidance.” Ramco-Gershenson Properties Trust Quarterly Supplement for the three months ended March 31, 2010. 4
